guinness atkinson funds 21550 Oxnard Street, Suite 850 Woodland Hills, California 91367 December 1, 2014 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, DC20549 Re: Guinness Atkinson Funds (the “Trust”) File Nos. 033-75340 and 811-08360 on behalf of Guinness Atkinson Alternative Energy Fund, Guinness AtkinsonAsia Pacific Dividend Fund, Guinness Atkinson Global Energy Fund, Guinness Atkinson Global Innovators Fund, and Inflation Managed Dividend Fund Ladies and gentlemen: On behalf of the Funds, we are filing today through EDGAR, pursuant to the requirements of Rule 497(e) under the Securities Act of 1933, as amended (the “Securities Act”), XBRL interactive data files relating to revised the Fee Table and the Investments and Risks summary (Item 3 and 4 to Form N1-A) in the Prospectus for the Fund, which were filed electronically with the Securities and Exchange Commission pursuant to Rule 497(e) under the Securities Act on November 12, 2014 (Accession No. 0001398344-14-005836). The purpose of this filing is to submit an XBRL interactive data file in the manner provided by Rule 405 of Regulation S-T and General Instruction C.3.(g) of Form N-1A. If you have any questions or require further information, do not hesitate to contact the undersigned at (626) 914-1041. Sincerely, /s/ RITA DAM Rita Dam
